UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 333-179130 ZOSANO, INC. (Exact name of registrant as specified in its charter) Delaware 46-0525801 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 34790 Ardentech Court Fremont, CA (Address of principal executive offices) (Zip Code) (510) 745-1200 Registrant’s telephone number, including area code Eco Planet Corp. 93 S. Jackson Street, #34786 Seattle, WA 98104-2818 (Former address, if changed since last report) (Former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo o. Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 13, 2013, there were 10,027,000 shares of common stock, $0.0001 par value per share, issued and outstanding. ZOSANO, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 10 ITEM 4 Controls and Procedures 10 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 11 ITEM 1A Risk Factors 11 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 11 ITEM 3 Defaults Upon Senior Securities 11 ITEM 4 Mine Safety Disclosures 11 ITEM 5 Other Information 11 ITEM 6 Exhibits 12 2 PART I – FINANCIAL INFORMATION This Quarterly Report on Form 10-Q includes forward-looking statements within the meaning of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties, and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1Financial Statements The unaudited financial statements of registrant for the three and nine months ended September 30, 2013 and 2012 follow. The financial statements reflect all adjustments which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented. All such adjustments are of a normal and recurring nature. 4 ZOSANO, INC. (F/K/A ECO PLANET CORP.) (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS SEPTEMBER 30, 2013 Financial Statements- Balance Sheets as of September 30, 2013 and December 31, 2012 F-2 Statements of Operations for the Three and Nine months Ended September 30, 2013 and 2012, and Cumulative from Inception F-3 Statement of Stockholders’ Equity for the Period from Inception through September 30, 2013 F-4 Statements of Cash Flows for the Nine months Ended September 30, 2013 and 2012, and Cumulative from Inception F-5 Notes to Financial Statements F-6 F-1 ZOSANO, INC. (F/K/A ECO PLANET CORP.) (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET AS OF SEPTEMBER 30, 2, 2012 As of As of September 30, December 31, (Unaudited) (Audited) ASSETS Current Assets: Cash or cash equivalents $ $ Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Total Current Liabilities Commitments and Contingencies - - Stockholders' Equity: Preferred stock, par value $0.0001 per share, 5,000,000 shares authorized; 0 shares issued and outstanding Common stock, par value $0.0001 per share, 195,000,000 shares authorized; 10,023 shares issued and outstanding 1
